Citation Nr: 1634724	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-30 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 14, 2014, and in excess of 90 percent from October 14, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, in January 2016, the RO increased the evaluation for the bilateral hearing loss from 0 percent to 90 percent, effective October 14, 2014.  

On October 14, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  By letter dated in May 2016, the Veteran was notified that the Veterans Law Judge who conducted the October 2014 hearing was unavailable to participate in the decision for his appeal and of his right to another hearing.  He subsequently reported that he did not wish to appear at another hearing.  


FINDINGS OF FACT

1.  In November 2013, audiometric testing revealed a puretone average of 56.3 decibels with a speech recognition score of 78 percent in the right ear (level IV); and a puretone average of 56.3 decibels with a speech recognition score of 84 percent in the left ear (level II).  

2.  In March 2014, audiometric testing revealed greater than 70 decibels threshold at 1000, 2000, 3000, and 4000 Hertz for each ear and an average of 79 decibels for each ear (level VII)

2.  In November 2015, audiometric testing revealed a puretone average of 106.25 decibels with a speech recognition score of 60 percent in the right ear (level VIII), and a puretone average of 98 decibels with a speech recognition score of 80 percent in the left ear (level V).  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to March 21, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  

2.  The criteria for an initial 40 percent evaluation, but no higher, for bilateral hearing loss beginning on March 21, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  

2.  The criteria for a rating in excess of 90 percent for bilateral hearing loss since October 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2011, July 2011, and October 2013.  Additional notice letters were sent in August 2006, and November 2008.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Veteran has been afforded VA adequate VA examinations, as discussed further on in the instant decision.  
Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran as to the evidence needed to substantiate his claim.  


II.  Factual background.

The Veteran's claim for service connection for bilateral hearing loss (VA Form 21-4138) was received in December 2010.  Submitted in support of the Veteran's claim was a VA progress note, dated in November 2010, indicating that the Veteran presented with primary complaints of difficulty clearly understanding speech.  The clinician stated that pure tone audiometric indicated-a mild sloping to moderately severe loss in the left ear; however, results for the right ear were inconsistent and considered to be an exaggeration of true thresholds.  The clinician also explained that pure tone Stenger test was positive in the right ear; and speech awareness threshold was inconsistent with pure tone average in the right ear.  The clinician further noted that recorded thresholds for the right ear were variable and inconsistent.  The assessment was that the Veteran exhibited a mild sloping to moderately severe loss in the left ear, but the right ear could not be evaluated accurately due to inconsistencies noted above.  

VA conducted a compensation and pension (C&P) examination in August 2011.  The Veteran described the current symptoms of hard of hearing and ringing in the ears.  Pure tone audiometry test results revealed pure tone thresholds of 105 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels in both ears.  The examiner stated that initial speech recognition score was 0% in the right ear and 0% in the left ear.  The examiner stated that a diagnosis of bilateral hearing loss was not possible because of the poor test results reliability.  

Submitted in support of the Veteran's claim was the report of an audiological evaluation conducted by Dr. James Singleton dated in February 2013.  Dr. Singleton reported that the Veteran was seen for an audiological evaluation.  Dr. Singleton reported that the Veteran was initially inconsistent in his responses to warble tone stimuli and was reinstructed; also, he responded with "half-word" when spondee words were presented.  Dr. Singleton reported that the obtained results were, however, believed to be fairly reliable.  Speech recognition scores were included but there is no indication of use of the Maryland CNC.  Included was a graph of puretone testing, with the following relevant results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
60
70
LEFT
55
45
50
60
65


The Veteran was afforded another VA examination in November 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
60
70
LEFT
40
45
50
60
70

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 84 in the left ear.  The examiner noted that the test results were valid for rating purposes.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The Veteran opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The Veteran reported that he has difficulty hearing and understanding conversations and often asks others to repeat themselves.  

At his personal hearing in November 2014, the Veteran reported that his hearing loss causes him trouble in his everyday life because he has difficulty hearing; as a result, he gets frustrated and angry.  

Received in May 2015 was the report of a private audiogram from Dr. James Singleton dated in April 2014, the findings of which revealed moderately severe to profound hearing loss in both ears.  Although there are speech test results they do not indicate that the Maryland CNC was employed.  Values of puretone testing from that report are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
80
85
LEFT
70
75
75
80
85

The Veteran was afforded another VA examination in November 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

110
110+
110+
110+
LEFT

80
100
110+
110+

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 80 percent in the left ear.  The Veteran indicated that he found it difficult to understand speech when there are competing noise, if he does not see the speaker's face or close to the speaking source, the lighting is not good, or if he is at a distance.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Rating prior to October 14, 2014.

The Board has reviewed the audiometry results from VA compensation examinations during the period prior to October 14, 2014.   After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss are not met prior to October 14, 2014.   

Significantly, a VA audiological evaluation in November 2013 shows a right ear puretone decibel loss of 56.3 with speech recognition of 78 percent.  This corresponds to a numeric designation of Level IV hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2015).  He had a left ear average puretone decibel loss of 56.3 with speech recognition of 84 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2015).  

While the record contains a VA audiometric examination in August 2011, the examiner concluded that a diagnosis of bilateral hearing loss was not possible because of the poor test results reliability.  Therefore, the Board cannot rely upon these test results in determining the appropriate evaluation of bilateral hearing loss.  

The private testing results from February 2013 and from April 2014 do not indicate that the Maryland CNC test was employed for speech results.  
Additionally, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation were not all 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  



Lastly, the Board notes that private audiometric examinations were conducted in February 2013 and April 2014.  There is no indication that the Maryland CNC was used. VA regulations require the use of those tests.  38 C.F.R. § 4.85 (2015).  Of note, the puretone thresholds average over the four frequencies of interest from the February 2013 testing was 55 dB for each ear and from the 2014 testing it was 79 dB for each ear.  The puretone averages from February 2013 correspond closely to the VA examination results from later than year and therefore do not indicate that the criteria for a compensable rating were approximated.  The results from the March 2014 examination are properly applied to Table VIA and correspond to Roman Numeral VII.  Application of Table VII yields a disability rating of 40 percent.  

Thus, from the facts of this case it is first ascertainable on April 21, 2014 that a compensable rating was warranted.  Thus, from that date, a 40 percent rating is warranted.  The preponderance of evidence is against a finding that the criteria for a rating higher than 40 percent was approximated beginning on April 21, 2014 and against a finding that the criteria for a compensable rating was approximated prior to April 21, 2014.  

B.  Rating from October 14, 2014.

The Veteran underwent his most recent VA audiological evaluation in November 2015.  The average puretone threshold was 106.25 decibels in the right ear and 97 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 in the right ear and 80 percent in the left ear.  

Applying the results of this examination to Table VI yields a Roman numeral value of Level VIII for the right ear and Level V for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 30 percent disabling.  No other medical records contain the puretone threshold average and speech discrimination percentage scores needed to determine the level of hearing loss according to VA regulation after October 14, 2014.  

As the audiological findings do show pure tone thresholds at 55 decibels or more at each of the four specified frequencies bilaterally, the Board will also consider the use of Table VIA in determining the severity of the Veteran's hearing loss.  38 C.F.R. § 4.86.  

When applying the pure tone averages and speech recognition scores from November 2015 to Table VIA, the right ear is assigned a Level XI, and the left ear is assigned a Level X.  This results in a disability rating of 90 percent under Table VII.  

The audiological examination addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners noted that the Veteran experienced difficulty hearing anything at all without his hearing aids.  

Nevertheless, a disability rating in excess of 90 percent for bilateral hearing loss is not warranted based on any audiological findings of record.  For these reasons, the Board finds that the criteria for a disability rating in excess of 90 percent for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Extraschedular Consideration.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran reported having difficulty understanding speech when there are competing noise, if he does not see the speaker's face or close to the speaking source, the lighting is not good, or if he is at a distance.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examination.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.  

Service connection has been established for two other disabilities, post-traumatic stress disorder and tinnitus.  The record does not show that these disabilities have had a collective effect with his bilateral hearing loss to make his disability picture and exceptional one.  



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 21, 2014 is denied.  

An initial 40 percent rating is granted for bilateral hearing loss for the period beginning on April 21, 2014, subject to the regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 90 percent for bilateral hearing loss, from October 14, 2014, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


